10 A.3d 468 (2011)
MUTUAL DEVELOPMENT CORP.
v.
WARD FISHER & CO. et al.
No. 2009-168-Appeal.
Supreme Court of Rhode Island.
January 14, 2011.
Lauren E. Jones, Esq., Providence.
Michael Polak, Esq.

ORDER
This case came before the Supreme Court for oral argument on December 7, 2010, pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not summarily be decided. After hearing the arguments of counsel and reviewing the memoranda of the parties, we conclude that cause has been shown.
Accordingly, the case is assigned to the regular calendar for full briefing and argument. The plaintiffs brief will be due within forty days of the date of this order. Further briefing shall be in accordance with Article I, Rule 16 of the Supreme Court Rules of Appellate Procedure. The parties are directed to fully brief the following issues:
1. The parties should address the issue of whether there is a distinction between a finder and a broker with respect to real estate transactions, and, if so whether the language of the statute of frauds, G.L. 1956 § 9-4-1, encompasses a finder as well as a broker.
2. Whether the statute of frauds applies equally to percentage-based commissions and flat-sum commissions, or solely to percentage-based commissions or fees.
Justice GOLDBERG did not participate.